 24DECISIONS OF NATIONAL. LABOIr RELATIONS BOARDstatute, which defect in the-contract was not cured prior to the filingof the petition,' we find the contract herein no bar to this proceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, as stipulated by the parties, that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees, including janitors,truckers, and sweepers employed by the Employer at its Gowanda,New York, plant, but excluding executives, foremen, subforemen orstrawbosses, office clerical employees, guards, and supervisors as definedin the Act.[Text of Direction of Election` omitted from publication.]e Cf.New Idea,Division of Avoo Manufacturing Corporation,106 NLRB 1104.The caseofG.Mathes,Division of Lewin-Mathes Company,105 NLRB 911,relied upon by theIntervenor,is not in point,inasmuch as in that case it appears that the defect of non-compliance was cured before the Board proceeding commenced.7We shall, based upon its alleged contractual interest,permit the Meat Cutters toappear on the ballot.A. Siegel & Sons,Inc.,94 NLRB 471 at 472-473;Pacific Tankers, Inc.,81 NLRB 325 at 326. In the absence of any showing that confusion will result fromallowing the Meat Cutters to appear on the ballot jointly with its Local 34, a complyinglocal union,we shall so designate the Meat Cutters on the ballot in harmony with themotion for substitution referred to heretofore.SeeGeneral Motors Corporation,88 NLRB450 at 457-458.St. Louis Lithographing CompanyandLocal#5,AmalgamatedLithographers of America,CIO, Petitioner.Case No. 14-RC-2788.September 8,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph H. Solien, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer is a Missouri corporation engaged in the businessof producing printed materials by the lithographic process at its plantlocated in St. Louis, Missouri.The Petitioner seeks a unit of litho-114 NLRB No. 9. e,` ':ST. LOUIS LITHOGRAPHING COMPANY25graphic production workers limited to offset press operators and feed-ers, platemakers, and a cameraman. The Employer agrees that a unitof lithographic production workers is appropriate, but contends thatsuch a unitshould include cutters, a varnisher, an embosser, and anartist.There is no history of collective bargaining for any of the Em-ployer's employees.The Employer's production employees are divided into six depart-ments.'The Employer's president supervises the art, camera, plate-making, and press departments, while its vice president supervises thefinishing, and the varnishing and embossing departments.The cut-ters, the varnisher, and the embosser work in close proximity to thepressmen.The cutters:The two cutters are part of the finishing department.One cutter operates a cutting machine exclusively, while the other oc-casionallysetsup dies in a label cutting machine. These employees cutapproximately 90 percent of the lithographic products printed. Theyalso cut approximately 10 percent of the paper stock before it is run-off on the lithographic presses.These employees do not work on thelithographic presses, nor do they interchange with the other litho-graphic employees requested by the Petitioner.The varnisher and the embosser:The varnisher and the embossersought to be included in the lithographic unit by the Employer arein the varnishing and embossing department. The varnishing opera-tion consists of coating sheets of label paper, which have been fullyprinted, with a varnish which adds a high gloss to the printed surfaceand affords some protection for the finished label.The embossingoperation is also performed after the sheets have been lithographicallyprinted, and is in the nature of a pressing of the paper which resultsin the raising of certain areas, giving the finished product a richerappearance than an ordinary, flat sheet of paper.The embosser works exclusively on the embossing machine, whilethe varnisher spends most of his time operating the varnishing ma-chine and the remainder in cutting and embossing. The type of var-nishing performed on the varnishing machine is known as "spiritvarnishing," and does not require the use of lithographic plates.Acertain amount of varnishing is also performed by the pressmen onthe lithographic presses.One type of "press varnishing" consists ofvarnishing the entire sheet. In this operation, the water rollers areremoved from the press and the usual water, acid, or etch which isnormally applied to the lithographic plate is not used.A second type' These departments and the employee complement in each are as follows : art depart-ment-1 employee ; camera department-1 employee ; platemakingdepartment-2 em-ployees ; pressdepartment-10 employees ;finishing department-8 employees ; and var-nishing and embossing department-3 employees.The Employeralso employs 5 salesmen,a porter and janitor, and 3 clericals. 26DECISIONS OF NATIONALLABOR RELATIONS BOARDof press varnis'hing is known as "spot varnishing," where the waterrollers and lithographic plates prepared by the platemakers are used.The varnisher and the embosser do not work on lithographic presses,nor do they interchange with other lithographic employees.The artist:The artist testified at the hearing that he considers him-self to be both a lithographic and a commercial artist.The recordshows, however, that lie spends between 90 and 95 percent of his timein creative art work, such as is usually done by commercial artists.Approximately 1 percent of his time is spent in such lithographic artactivities as dot etching and work on continuous tone negatives, whilethe remainder is'spent in stripping and opaquing work. The recordfurther shows that practically all process art work normally per-formed by lithographic artists is sent to an outside concern.The Board has frequently considered the skills and techniques inci-dent to the lithographic process and has held' that all employees en-gaged in that process form a cohesive unit appropriate for the purposesof collective bargaining.2However, the Board has consistently ex-cluded from the traditional lithographic unit cutters such as are hereinvolved.'Accordingly; we shall exclude the cutters herein.As to the embosser and the varnisher, we do not believe that theirwork is so intimately connected with the lithographic process as towarrant their inclusion in the unit sought by Petitioner.While thework of the varnisher is similar to the press varnishing operation per-formed by the pressmen, it.does not involve the use of the lithographicpresses or plates as does press varnishing.4Furthermore, these em-ployees do not interchange with those in the traditional lithographicclassifications, nor is there job progression for them from one processto the other.Accordingly, we shall exclude the embosser and the var-nisher from the unit found appropriate.As it is apparent from the record that the artist spends the majorportion of his time in work of the type normally performed by com-mercial artists, we shall also exclude him.'Accordingly, we find that the following employees of the Employerat its St. Louis, Missouri, plant constitute a unit appropriate for pur-2Cf.Diamond Printing Company,109 NLRB 112;Fey Publishing Company,108 NLRB1031.3 Campbell Offset Printing Company,92 NLRB 1421;The Madison Company,92 NLRB914d SeeContinental Can Company, Inc,110 NLRB 1042, 105 NLRB 210;Heektin CanCompany,97 NLRB 783, 89 NLRB 717. In those cases, the Board excluded from litho-graphic units employees classified as "coaters" who operated enameling machines, anoperation analogous to that of varnishingThe Employer citesContinental Can Company, Inc.,105 NLRB 210, as a precedent forincluding in a lithographic unit an employee engaged in a varnishing operation.There,however, the employee in question also operated a lithographic press.iJosten Manufacturing Company,101 NLRB 189. The Employer citesJohnston Prsnt-ing Company,92 NLRB 1426, as authority for including commercial artists in the unit.There, however, the Board pointed out that approximately 75 percent of the artists' timewas spent on work connected with the lithographic process. SEATTLE DISTRICT COUNCIL OF CARPENTERS27poses of collective bargaining. within the meaning of Section 9 (b) ofthe Act :All lithographic production ., employees, , including pressmen andfeeders, platemakers, and the, camerman, but excluding cutters, thevarnisher, the embosser, clerical employees, professional employees,the artist, all other employees, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]Seattle District Council of Carpenters,affiliatedwith'UnitedBrotherhood of Carpenters and Joiners of America, AFL;Teamsters,Chauffeurs and Helpers,Local UnionNo. 174,International'Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL; International Unionof Operating Engineers,Local302, AFL;and Local 440, Inter-nationalHod Carriers,Building and Common Laborers'Union of America,AFL iandCisco Construction Company.Case No. 19-CC-792. September 9, 1955DECISION AND ORDEROn March 25, 1955, Trial Examiner Howard Myers issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents z had engaged in certain unfair labor practices withinthe meaningof Section 8 (b) (4) (A) of the Act, and recommendingthat they cease and desist therefrom and take certain affirmative ac-tion, as setforth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondents filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions, modifications, andadditions noted below.iAt the hearing, the GeneralCounsel'smotion to dismiss the complaint against WesternWashingtonDistrict Council,InternationalHod Carriers,Building and Common Laborers'Union of America, AFL, was grantedwithout objection.' Seattle DistrictCouncil ofCarpenters,affiliated with UnitedBrotherhood of Carpentersand Joinersof America, AFL; Teamsters,Chauffeurs and Helpers,Local Union No. 174,InternationalBrotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpersof Amer-ica,AFL ;,Building and Common Laborers' Unionof America,AFL, and InternationalUnion of Operating Engineers,Local 302,are hereinindividually referred to as Respondents Carpenters,Local 174, Local 440, and Local 302,respectively,and collectivelyreferred to as Respondents.114 NLRB No. 12.i